Citation Nr: 1816030	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  17-10 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Baltimore, Maryland


THE ISSUE

Whether an overpayment of compensation was properly created based on the continued payment following the death of a dependent.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1944 to May 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2016 decision issued by the Debt Management Center of the St. Paul, Minnesota, Regional Office (RO).  Original jurisdiction of the Veteran's claim resides in Baltimore, Maryland.

The Board notes that on VA Form 9 dated February 2017, the Veteran requested a hearing.  However, the record notes that the Veteran was a "no show" for his hearing.  As the Veteran and his representative have not provided any reason for missing this hearing or requested another one, the Board finds that this request for a hearing has been withdrawn.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

By a September 2017 decision, the Committee on Waivers and Compromises granted a full waiver of an overpayment of dependent benefits, due to the death of a dependent, to the Veteran in the amount of $1904.00.


CONCLUSION OF LAW

There remains no matter in controversy for which the Board has jurisdiction.  38 U.S.C. §§ 7104 (a), 7105 (d) (5) (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

In September 2016, the VA Debt Management Center notified the Veteran that a debt had been created due to the overpayment of dependent benefits and the Veteran expressed disagreement with the creation of the debt and requested a waiver of recovery of the overpayment in September 2016, thus initiating the appeal.  The Veteran perfected an appeal in January 2017.

In September 2017, the Committee on Waivers and Compromises granted a waiver of the overpayment in controversy.  The Veteran's representative indicated in February 2018 that the waiver of the overpayment satisfied the Veteran's appeal.


ORDER

The appeal is dismissed.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


